NO. 07-08-0414-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                DECEMBER 10, 2008

                        ______________________________


            GEORGE CHAPMAN AND KAREN CHAPMAN, APPELLANTS

                                           v.

                       ALLSTATE TEXAS LLOYDS, APPELLEE

                       _________________________________

            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                  NO. 57,624-C; HON. ANA ESTEVEZ, PRESIDING

                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.



                              ON MOTION TO DISMISS


      Appellants George and Karen Chapman filed a motion to dismiss their appeal on

December 8, 2008. The motion includes a certificate of conference indicating appellee

Allstate Texas Lloyds is not opposed to the motion.
       The motion to dismiss is granted and the appeal is dismissed. Tex. R. App. P.

42.1(a)(1). The motion does not indicate an agreement of the parties with regard to the

distribution of costs of the appeal. We therefore tax costs of the appeal against appellants.

Tex. R. App. P. 42.1(d).


       Having dismissed the appeal at appellants’ request, no motion for rehearing will be

entertained and our mandate will issue forthwith.




                                    James T. Campbell
                                         Justice




                                             2